Nova, J.
The plaintiffs in a personal injury action seek to examine the defendant before trial. The facts indicate that they were passengers in the automobile driven and owned by their son-in-law, the defendant. Objection is raised to the examination because of the close relationship existing between the parties. It has been held in similar cases that such an examination should be denied (De George v. Pucci, N. Y. L. J., Dec. 8, 1948, p. 1451, col. 6 [Froessel, J.]; Horowitz v. Goodman, N. Y. L. J., May 21, 1941, p. 2284, col. 1 [Hooley, J.]). Accordingly the motion is denied.